           Case 1:20-cv-05730-LGS Document 11 Filed 09/18/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOSUÉ PAGUADA, on behalf of himself and all :
 others similarly situated,                                   :   20 Civ. 5730 (LGS)
                                                              :
                                            Plaintiff         :          ORDER
                                                              :
                            -against-                         :
                                                              :
 POLTI USA, INC.,                                             :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 24,

2020, at 11:00 a.m.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the September 24, 2020 initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED that if Defendant seeks to file a motion to dismiss, it shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further
          Case 1:20-cv-05730-LGS Document 11 Filed 09/18/20 Page 2 of 2


        ORDERED that the parties’ request for a referral to mediation is GRANTED. The

referral will issue in a separate order.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: September 18, 2020
       New York, New York




                                                 2
